Citation Nr: 1527228	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-08 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for immune idiopathic thrombocytopenic purpura, status post splenectomy, to include for accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1968; he died in May 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas and St. Paul, Minnesota.

 "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A.  In lieu of a specific request to substitute, VA will interpret a claim for DIC (VA Form 21-534, "Application for DIC, Death Pension & Accrued Benefits by Spouse or Child") by an eligible person to include a request to substitute if a claim for periodic monetary benefits or an appeal of a decision with respect to such a claim was pending before the AOJ or the Board when the claimant died. 
  
In May 2012, the appellant filed a VA Form 21-534.  In addition, at the time of the Veteran's death, he had one appeal pending -- whether new and material evidence had been received to reopen a claim for service connection for immune idiopathic thrombocytopenic purpura, status post splenectomy.  Further, the Veteran had raised an additional claim which remained unadjudicated at the time of his death - service connection for chronic myelomonocytic leukemia.  

Although it appears that the Agency of Original Jurisdiction (AOJ) only adjudicated the new and material evidence claim with the appellant as a substitute claimant, the issue of entitlement to service connection for chronic myelomonocytic leukemia which remained unadjudicated at the time of the Veteran's death was adjudicated in conjunction with the appellant's claim for DIC.  As such, the Board finds that the Veteran's surviving spouse has indeed been substituted as the claimant. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for immune idiopathic thrombocytopenic purpura, status post splenectomy, the Board notes that prior to his death, the Veteran had identified private medical evidence which VA did not attempt to obtain.  In the Statement of Accredited Representative in Appealed Case, the Veteran's representative noted that the Veteran had informed VA in reference to their July 2009 letter that he had been receiving treatment for condition at two locations.  In fact, the Veteran noted in August 2009 that he was being treated at the Laredo, Texas VAOPC and that medical records from Dr. Lyons were also available at the Laredo, Texas VAOPC.  The Board notes that private medical records from Dr. Lyons dated from March 1997 to May 2005 were obtained and associated with the record in July 2003.  In addition, the Board notes that the Veteran had identified private medical records of Dr. Tula in December 1991.  VA medical records prior to the Veteran's death also mention Dr. Tula.  It is, therefore, the Board's opinion that an effort should be made to obtain and associate with the record private medical records from Dr. Lyons from June 2003 to May 2012 and from Dr. Tula from December 1991 until May 2012.    

With respect to the issue of entitlement to service connection for the cause of the Veteran's death, the death certificate lists the immediate cause of death to have been sepsis due to chronic myeloid monocytic leukemia.  The death summary, however, notes the prominent diagnosis of immune idiopathic thrombocytopenic purpura, status post splenectomy.  As such, the issue of entitlement to service connection for the cause of the Veteran's death may be inextricably intertwined with the issue of whether new and material evidence has been received to reopen a claim for service connection for immune idiopathic thrombocytopenic purpura, status post splenectomy.  The Board must, therefore, defer consideration on cause of death until such time as the necessary development is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the issue of entitlement to burial benefits, a March 2015 decision denied entitlement to these benefits on the basis that a claim for the burial allowance was not filed within two years after permanent burial or cremation.  In June 2015, the appellant requested reconsideration of the March 2014 decision denying burial benefits as the appellant had submitted a claim for burial benefits on June 5, 2012, that VA had never processed.  The Board finds that the June 2015 request for reconsideration is essentially a notice of disagreement with the March 2015 decision.  As such, the RO must issue a Statement of the Case, and the appellant provided an opportunity to perfect her appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the AOJ for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the appellant and her representative should be provided a Statement of the Case as to the issue of entitlement to burial benefits.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  The appellant should be requested to indicate if the Veteran received any VA or non-VA medical treatment for his immune idiopathic thrombocytopenic purpura, status post splenectomy, that is not evidenced by the current record.  If so, the appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include private treatment records from Dr. Lyons from June 2003 until May 2012 and from Dr. Tula from December 1991 to May 2012.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain records should be documented in the claims folder.

3.  After any additional development deemed necessary by the AOJ is completed, the case should be reviewed on the basis of the additional evidence, to include the issue of entitlement to DIC based on service connection for the cause of the Veteran's death.  If the benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

